 



Exhibit 10.1

      AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as
of April 20, 2005 (the “Amendment”) among CMC RECEIVABLES, INC. (the “Seller”),
COMMERCIAL METALS COMPANY (the “Servicer”), THREE RIVERS FUNDING CORPORATION and
LIBERTY STREET FUNDING CORP. (collectively, the “Buyers”), THE BANK OF NOVA
SCOTIA and MELLON BANK, N.A. (collectively, the “Managing Agents”) and MELLON
BANK, N.A., as Administrative Agent (the “Administrative Agent”).

W I T N E S S E T H:

      WHEREAS, the Seller, the Servicer, the Buyers, the Managing Agents and the
Administrative Agent are parties to an Amended and Restated Receivables Purchase
Agreement dated as of April 22, 2004 (the “RPA”);

      WHEREAS, the parties desire to amend the RPA;

      NOW, THEREFORE, the parties agree as follows:

SECTION 1. DEFINITIONS

      Defined terms used herein and not defined herein shall have the meanings
assigned to such terms in the RPA.

SECTION 2. AMENDMENT OF RPA

      The parties hereto agree that, effective as of April 20, 2005 (the
“Effective Date”), the definition of “Commitment Termination Date” set forth in
Section 1.01 of the RPA shall be amended by replacing the date “April 20, 2005”
set forth therein with the date “April 14, 2006”.

SECTION 3. CONDITIONS PRECEDENT

      The occurrence of the Effective Date shall be subject to the conditions
precedent that the each of the Buyers shall have received this Amendment
executed by each party hereto in form and substance satisfactory to it.

SECTION 4. GOVERNING LAW

      THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAWS RULES
(OTHER THAN SECTION 5-1401 OF NEW YORK’S GENERAL OBLIGATIONS LAW).

 



--------------------------------------------------------------------------------



 



SECTION 5. EXECUTION IN COUNTERPARTS

      This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same Amendment. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 6. CONFIRMATION OF AGREEMENT

      Each of the parties to the RPA agree that, except as amended hereby, the
RPA continues in full force and effect. The Seller and the Servicer hereby
represent and warrant that, after giving effect to the effectiveness of this
Amendment, their respective representations and warranties contained in the RPA
are true and correct in all material respects upon and as of such effectiveness
with the same force and effect as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date).

2



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their authorized officers as of the day and year first above
written.

            CMC RECEIVABLES, INC.
      By:   /s/ Louis Federle         Authorized Signatory               
COMMERCIAL METALS COMPANY
      By:   /s/ Louis Federle         Authorized Signatory                THREE
RIVERS FUNDING CORPORATION
      By:   /s/ Bernard J. Angelo         Authorized Signatory               
MELLON BANK, N.A.,

as Managing Agent and Administrative Agent
      By:   /s/ Jonathan F. Widich         Authorized Signatory               
LIBERTY STREET FUNDING CORP.
      By:   /s/ Bernard J. Angelo         Authorized Signatory               
THE BANK OF NOVA SCOTIA
      By:   /s/ Michael Eden         Authorized Signatory             

3



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to by:

          STRUCTURAL METALS, INC.
      By:   /s/ Louis Federle         Authorized Signatory                SMI
STEEL, INC.
      By:   /s/ Louis Federle       Authorized Signatory                OWEN
ELECTRIC STEEL COMPANY OF SOUTH CAROLINA
d/b/a SMI STEEL SOUTH CAROLINA
  By:   /s/ Louis Federle         Authorized Signatory                CMC STEEL
FABRICATORS, INC.
d/b/a SMI JOIST COMPANY
      By:   /s/ Louis Federle         Authorized Signatory                HOWELL
METAL COMPANY
      By:   /s/ Louis Federle         Authorized Signatory               

4